 

Exhibit 10.4



 

Fifth Amendment to Credit Agreement

 

This Fifth Amendment to Credit Agreement (herein, the “Amendment”) is entered
into as of December 2, 2014, by and among Pioneer Power Solutions, Inc., a
Delaware corporation (the “Borrower”), the direct and indirect Domestic
Subsidiaries of the Borrower, as Guarantors, and Bank of Montreal, a Canadian
chartered bank acting through its Chicago branch (the “Bank”).

 

Preliminary Statements

 

A. The Borrower, the Guarantors and the Bank entered into a certain Credit
Agreement, dated as of June 28, 2013 (the Credit Agreement, as the same has been
amended prior to the date hereof, being referred to herein as the “Credit
Agreement”). All capitalized terms used herein without definition shall have the
same meanings herein as such terms have in the Credit Agreement.

 

B. The Borrower has requested that the Bank extend a term loan to fund, in part,
the TEWI Acquisition Agreement, and the Bank is willing to do so under the terms
and conditions set forth in this Amendment.

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Amendments.

 

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:

 

1.1. The definition of “Borrowing Base” appearing in Section 1.1 shall be
amended by replacing clause (c) thereof with the following:

 

(c) reserved; less

 

1.2. The definition of “Term Loan Maturity Date” shall be amended and restated
in its entirety to read as follows:

 

“Term Loan Maturity Date” means five (5) years from the Fifth Amendment
Effective Date.

 

1.3. New definitions of “Fifth Amendment Effective Date”, “PTES”, “TEWI” and
“TEWI Acquisition” shall be inserted in appropriate alphabetical sequence to
read as follows:

 

“Fifth Amendment Effective Date” means December 2, 2014.

 



 

 

  

“PTES” means PTES Acquisition Corp., a Delaware corporation.

 

“TEWI” means Titan Energy Worldwide, Inc., a Nevada corporation.

 

“TEWI Acquisition” means the Acquisition by PCP (or a Subsidiary thereof) of
TEWI and its Subsidiaries by (a) purchasing at least 51% of the Class D
preferred stock thereof, and (b) acquiring from TEWI all of the new Series A-1
convertible preferred stock of TEWI for a cash purchase price not to exceed
$1,000,000. For the avoidance of doubt, all references to Permitted Acquisition
shall be deemed to include the TEWI Acquisition.

 

1.4. Section 2.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

Section 2.1. Term Loan Facility. Subject to the terms and conditions hereof, the
Bank agrees to make loans (the “Term Loan”) in U.S. Dollars to the Borrower in
the amount of $5,000,000. The Term Loan shall be advanced in one Borrowing on
the Fifth Amendment Effective Date, at which time the Term Loan Commitment shall
expire. As provided in Section 2.6(a), the Borrower may elect that the Term Loan
be outstanding as U.S. Prime Rate Loans or Eurodollar Loans. No amount repaid or
prepaid on the Term Loan may be borrowed again.

 

1.5. Section 2.7(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

(a) Scheduled Payments of Term Loan. The Borrower shall make principal payments
on the Term Loan in installments on the last day of each March, June, September,
and December in each year, commencing with the calendar quarter ending March 31,
2015, with the amount of each such principal installment to equal the percentage
of the original Borrowing of the Term Loan set forth in Column B below shown
opposite of the relevant due date as set forth in Column A below:

 

Column A

Payment Date

Column B

Percentage

03/31/15 1.25% 06/30/15 1.25% 09/30/15 1.25% 12/31/15 1.25% 03/31/16 2.00%
06/30/16 2.00% 09/30/16 2.00% 12/31/16 2.00% 03/31/17 2.50% 06/30/17 2.50%
09/30/17 2.50% 12/31/17 2.50% 03/31/18 3.00% 06/30/18 3.00% 09/30/18 3.00%
12/31/18 3.00% 03/31/19 3.75% 06/30/19 3.75% 09/30/19 3.75%

  

, with a final payment of all principal and interest not sooner paid on the Term
Loan due and payable on the Term Loan Maturity Date.

 



-2-

 

 

 

1.6. Section 6.6 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:

 

Section 6.6. No Material Adverse Change. Since March 31, 2013 (the Fifth
Amendment Effective Date for TEWI and its Subsidiaries), there has been no
change in the condition (financial or otherwise) or business prospects of any
Loan Party or any Subsidiary of a Loan Party except those occurring in the
ordinary course of business, which individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.

 

1.7. Section 8.5 of the Credit Agreement shall be amended by amending and
restating clauses (b), (c) and (e) to read as follows:

 

(b) as soon as available, and in any event no later than 45 days after the last
day of the first three fiscal quarters of each fiscal year of the Borrower, a
copy of the consolidated and consolidating balance sheet of (i) the Loan Parties
and (ii) the Borrower and its Subsidiaries, each as of the last day of such
fiscal quarter and the consolidated and consolidating statements of income,
retained earnings, and cash flows of (i) the Loan Parties and (ii) the Borrower
and its Subsidiaries, each for the fiscal quarter and for the fiscal
year-to-date period then ended, each in reasonable detail showing in comparative
form the figures for the corresponding date and period in the previous fiscal
year, prepared by the Borrower in accordance with GAAP (subject to the absence
of footnote disclosures and year-end audit adjustments) and certified to by a
Financial Officer of the Borrower;

 



-3-

 

  

(c) as soon as available, and in any event no later than 120 days after the last
day of each fiscal year of the Borrower, a copy of the consolidated balance
sheet of the Loan Parties and their Non-Canadian Subsidiaries as of the last day
of the fiscal year then ended and the consolidated statements of income,
retained earnings, and cash flows of the Loan Parties and their Non-Canadian
Subsidiaries for the fiscal year then ended, and accompanying notes thereto and
a supplemental informational section that contains consolidating financial
statements for the fiscal year then ended, each in reasonable detail showing in
comparative form the figures for the previous fiscal year, accompanied in the
case of the consolidated financial statements by a compilation report (or, if
requested by the Bank by no later than September 15th each year, an unqualified
opinion) of BDO USA, LLP or another firm of independent public accountants of
recognized standing, selected by the Borrower and reasonably satisfactory to the
Bank, to the effect that the consolidated financial statements have been
prepared in accordance with GAAP and present fairly in accordance with GAAP the
consolidated financial condition of the Loan Parties and Non-Canadian
Subsidiaries of the close of such fiscal year and the results of their
operations and cash flows for the fiscal year then ended;

 

(e) as soon as available, and in any event no later than 120 days after the last
day of each fiscal year of PECI, a copy of the consolidated balance sheet of
PECI and its Subsidiaries as of the last day of the fiscal year then ended and
the consolidated statements of income, retained earnings, and cash flows of PECI
and its Subsidiaries for the fiscal year then ended, and accompanying notes
thereto and a supplemental informational section that contains consolidating
financial statements for the fiscal year then ended, each in reasonable detail
showing in comparative form the figures for the previous fiscal year,
accompanied in the case of the consolidated financial statements by a
compilation report (or, if requested by the Bank by no later than September 15th
each year, an unqualified opinion) of BDO USA, LLP or another firm of
independent public accountants of recognized standing, selected by PECI and
reasonably satisfactory to the Bank, to the effect that the consolidated
financial statements have been prepared in accordance with GAAP and present
fairly in accordance with GAAP the consolidated financial condition of PECI and
its Subsidiaries as of the close of such fiscal year and the results of their
operations and cash flows for the fiscal year then ended;

 



-4-

 

  

1.8. Section 8.7 of the Credit Agreement shall be amended by (i) deleting the
word “and” at the end of clause (o), and (ii) inserting new clauses (q) and (r)
to read as follows:

 

(q) unsecured Indebtedness of TEWI in an aggregate amount of principal amount
not to exceed $3,300,000 (plus accrued interest) or such greater amount as may
be approved by the Bank; and

 

(r) Indebtedness in an amount of up to $2,900,000 of TEWI owing to PTES on the
Fifth Amendment Effective Date.

 

1.9. Section 8.9 of the Credit Agreement shall be amended by (i) deleting the
word “and” at the end of clause (i), (ii) redesignating clause (j) as clause (l)
and (iii) inserting new clauses (j) and (k) to read as follows:

 

(j) a $2,900,000 loan on the Fifth Amendment Effective Date to TEWI by PTES,
together with any further advances made to TEWI pursuant to Section 8.7(e),
which loan may be converted, in whole or in part, into an equity investment;

 

(k) the Borrower’s creation of and investment in PTES to facilitate the TEWI
Acquisition; and

 

1.10. Section 8.23(a) of the Credit Agreement shall be amended and restated in
its entirety to read as follows:

 

(a) Total Leverage Ratio. As of the last day of each fiscal quarter of the
Borrower ending during the relevant period set forth below, the Loan Parties and
their Non-Canadian Subsidiaries shall not permit the Total Leverage Ratio to be
greater than the corresponding ratio set forth opposite such period:

 



-5-

 

 

 

Period(s) Ending Total Leverage Ratio shall not be greater than: Fiscal quarters
ending on or about 12/31/14—9/30/15 3.75 to 1.0 Fiscal quarters ending on or
about 12/31/15 and at all times thereafter 3.00 to 1.0

 

1.11. Schedule 6.2 to the Credit Agreement shall be replaced with Schedule 6.2
attached hereto.

 

Section 2. Conditions Precedent.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

2.1. The Borrower, the Guarantors and the Bank shall have executed and delivered
this Amendment.

 

2.2. The Bank shall have received copies (executed or certified, as may be
appropriate) of all legal documents or proceedings taken in connection with the
execution and delivery of this Amendment to the extent the Bank or its counsel
may reasonably request.

 

2.3. Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Bank and its counsel, and the Bank shall have
received an opinion of counsel as to each new Guarantor.

 

2.4. The Bank shall have received a non-refundable closing fee of $12,500.

 

2.5. All of the conditions precedent set forth in Section 7.3 of the Credit
Agreement shall be satisfied with respect to the TEWI Acquisition, as if (a) all
references therein to “Permitted Acquisition” were instead to the “TEWI
Acquisition” and (b) clause (e) thereof referred to the financial covenants set
forth in Section 8.26 as of September 30, 2014.

 

2.6. The TEWI Acquisition shall meet all of the conditions of a Permitted
Acquisition except that no Quality of Earnings Report is required.

 

2.7. The Bank shall have received a certificate from a Responsible Officer of
the Borrower certifying that since September 30, 2014, no Material Adverse
Effect has occurred and that there is no litigation, action or other legal
proceeding pending or known to be threatened against the Borrower or any
Guarantor which could reasonably be expected to have a Material Adverse Effect
on the Borrower or any Guarantor.

 



-6-

 

  

2.8. The Bank shall be satisfied with the capital and organizational structure
of the TEWI Acquisition, including that the total equity and debt investment
does not exceed $6,800,000.

 

Section 3. Conditions Subsequent.

 

The Borrower hereby covenants and agrees that the following items may be
delivered after the Fifth Amendment Effective Date, notwithstanding any
requirements of Section 2 above.

 

3.1. Within 90 days of the Fifth Amendment Effective Date, the Borrower shall
deliver satisfactory opinions with respect to all remaining new Guarantors
(other than those formed in Delaware, which shall be required on the Fifth
Amendment Effective Date).

 

Section 4. Representations.

 

In order to induce the Bank to execute and deliver this Amendment, the Borrower
hereby represents to the Bank that as of the date hereof (a)  the
representations and warranties set forth in Section 6 of the Credit Agreement
are and shall be and remain true and correct (except that the representations
contained in Section 6.5 shall be deemed to refer to the most recent financial
statements of the Borrower delivered to the Bank) and (b) the Borrower is in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.

 

Section 5. Miscellaneous.

 

5.1. The Borrower and the Guarantors heretofore executed and delivered to the
Bank the Security Agreement and certain other Collateral Documents. The Borrower
and the Guarantors hereby acknowledge and agree that the Liens created and
provided for by the Collateral Documents continue to secure, among other things,
the Secured Obligations arising under the Credit Agreement as amended hereby;
and the Collateral Documents and the rights and remedies of the Bank thereunder,
the obligations of the Borrower and Guarantors thereunder, and the Liens created
and provided for thereunder remain in full force and effect and shall not be
affected, impaired or discharged hereby. Nothing herein contained shall in any
manner affect or impair the priority of the liens and security interests created
and provided for by the Collateral Documents as to the indebtedness which would
be secured thereby prior to giving effect to this Amendment.

 

5.2. Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Amendment need not be made in the Credit Agreement, the Notes, or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.

 



-7-

 

  

5.3. The Borrower agrees to pay on demand all costs and expenses of or incurred
by the Bank in connection with the negotiation, preparation, execution and
delivery of this Amendment, including the reasonable fees and expenses of
counsel for the Bank.

 

5.4. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of Illinois.

 

[Signature Page to Follow]

 



-8-

 

  

This Fifth Amendment to Credit Agreement is entered into as of the date and year
first above written.

 



  “Borrower”         Pioneer Power Solutions, Inc.         By /s/ Andrew Minkow
    Name Andrew Minkow     Title Chief Financial Officer         “Guarantors”  
      Jefferson Electric, Inc.         By /s/ Andrew Minkow     Name Andrew
Minkow     Title Chief Financial Officer         Pioneer Critical Power Inc.    
    By /s/ Andrew Minkow     Name Andrew Minkow     Title Chief Financial
Officer         Pioneer Custom Electrical Products Corp.         By /s/ Andrew
Minkow     Name Andrew Minkow     Title Chief Financial Officer       Accepted
and agreed to.             Bank of Montreal, acting through its Chicago Branch  
      By /s/ Joseph W. Linder     Name Joseph W. Linder     Title Vice President

 

 



[Signature Page to Fifth Amendment to Credit Agreement]

 





 

 

  

Schedule 6.2

 

Subsidiaries

 

Name Jurisdiction of Organization Percentage Ownership Owner         Pioneer
Critical Power, Inc. Delaware 100% Borrower         Jefferson Electric, Inc.
Delaware 100% Borrower         Nexus Custom Magnetics, LLC Texas 100% Jefferson
Electric, Inc.         JE Mexican Holdings, Inc. Delaware 100% Borrower        
Jefferson Electric Mexico Holdings, LLC Wisconsin 100% JE Mexican Holdings, Inc.
        Nexus Magneticos de Mexico, S. de R.L. de C.V. Mexico 100%

Nexus Custom Magnetics, LLC—99%

Jefferson Electric Mexico Holdings, LLC—1%

        Pioneer Electrogroup Canada, Inc. Quebec 100% Borrower         Pioneer
Custom Electrical Products Corp. Delaware 100% Borrower         PTES Acquisition
Corp. Delaware 100% PCP         Titan Energy Worldwide, Inc. Nevada >51% PTES  
      Stellar Energy Services, Inc. Minnesota 100% TEWI         Titan Systems
Northeast, Inc. Minnesota 100% TEWI         Grove Power, Inc. Florida 100% TEWI

 



 

